Citation Nr: 0841922	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 2006, a statement of the case was issued in April 
2007, and a substantive appeal was received in May 2007.


FINDINGS OF FACT

1.  The veteran has reported intravenous drug use during 
active duty service.

2.  The veteran's in-service diagnosis of hepatitis B was not 
chronic hepatitis C.

3.  Hepatitis C was not manifested during the veteran's 
active duty or for many years thereafter, nor is the 
veteran's current hepatitis C otherwise related to such 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 105(a), 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a June 2006 letter; this letter 
included specific notice regarding hepatitis C risk factors.  
Moreover, this letter advised the appellant of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the letter was sent to the appellant prior 
to the September 2006 RO rating decision currently on appeal.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the timely June 2006 VCAA letter 
provided notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded a VA examination.  A VA examination 
report from September 2006 is of record and was prepared in 
connection with this appeal.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the claim and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.
Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

In this case, the Board finds that service connection for 
hepatitis C is not warranted.  The veteran contends that his 
currently diagnosed hepatitis C is etiologically linked to 
his in-service diagnosis of hepatitis B.  The Board notes 
that the veteran's service medical records show that in March 
1974 he was treated for hepatitis B (possibly typed into a 
report at one point as hepatitis A, but apparently corrected 
to reflect hepatitis B).  The treatment records reflect that 
the symptoms of the March 1974 bout of hepatitis B resolved 
with treatment, without need for follow-up or continuing 
treatment.  The veteran's January 1976 service separation 
examination report shows that the veteran was clinically 
evaluated as normal in all pertinent respects, including 
endocrine, abdomen, neurologic, etc.  No defects or 
abnormalities of the liver were noted by the examiner.  Thus, 
the service medical records strongly suggest that trained 
medical professionals did not believe that the veteran 
suffered from any manifestations of chronic hepatitis at the 
conclusion of his period of active duty service.

Thus, although the Board accepts that the veteran was treated 
during service for some form of hepatitis, the service 
medical records reflect that the illness did not manifest in 
chronic disability at that time; the service medical records 
reflect that any such in-service symptomatology was due to 
hepatitis B, was acute in nature, and essentially resolved 
with treatment.  The question remains, however, whether the 
veteran's currently diagnosed hepatitis C is otherwise 
etiologically related the veteran's military service.

Post-service VA medical records, including the September 2006 
VA examination report, indicate that the veteran currently 
suffers from hepatitis C.  The veteran told the September 
2006 VA examiner that he "turned up positive for hepatitis C 
when trying to donate plasma about 1 year ago."  This would 
place the time of diagnosis for hepatitis C around 2005.  
This is consistent with multiple other indications of the 
time of diagnosis in the claims file, and the veteran makes 
no claim of an earlier diagnosis.  Thus, the veteran was not 
diagnosed with hepatitis C until more than 28 years after 
discharge from service.  According to the September 2006 VA 
examination report, the veteran donated plasma without 
incident on multiple occasions prior to the 2005 diagnosis.  
This lengthy period following service without any indication 
of significant symptoms, diagnosis, or treatment for liver 
disease weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).

Moreover, the medical evidence of record simply does not 
suggest any association between the etiology of the current 
hepatitis C with any injury or disease in service.  The 
veteran has asserted, in written statements and at his 
September 2008 Board hearing, that his in-service diagnosis 
of hepatitis B makes it likely that his current hepatitis C 
was incurred during service, or that his in-service hepatitis 
B has itself become hepatitis C.  However, the veteran has 
not submitted any probative competent medical evidence to 
support these theories regarding such hypothesis.  Both 
Federal regulation and case law preclude granting service 
connection predicated on a result of speculation or mere 
possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 
Vet.App. 530, 531 (1991).

The claims file includes medical evidence which weighs 
against the veteran's assertion that his hepatitis C is 
related to the hepatitis B documented during service.  
Specifically, a September 2006 VA examination report presents 
the only competent expert opinion from a current health care 
professional regarding the essential medical questions in 
this case.  This examination report is informed by the 
examiner's review of the claims file and personal examination 
and interview of the veteran.  The examiner concludes that 
"[i]t is less likely than not that the patient's hepatitis C 
is related to in service diagnosis of hepatitis B."  The 
examiner discusses a convincing rationale, explaining that 
"[t]he patient had a greater than 20 year delay between the 
presentation of hep B and diagnosis of hep C.  During this 
time the veteran donated plasma without incident until 
recently."  The examiner's analysis of these facts leads him 
to observe that "[t]his would suggest that the patient did 
not sero convert until the past several years."  Of further 
significance, the examiner discusses that "the patient has 
multiple non service related risk factors for hepatitis C 
including high risk behaviors and illicit drug use."  In 
sum, the examination report presents the examiner's 
determination, citing the details of this veteran's specific 
medical history and informed by an applicable medical 
principles, that it less likely than not that the veteran's 
current hepatitis C is etiologically related to his in-
service hepatitis B diagnosis.

There is no evidence to suggest that the veteran manifested 
or was diagnosed with chronic hepatitis C during service or 
for many years following discharge.  Although the veteran 
contends that his in-service episode involving hepatitis B in 
1974 is causally related to his current hepatitis C diagnosed 
in 2005, there is no medical evidence indicating that the 
veteran had hepatitis C in service or that his hepatitis B 
caused his current hepatitis C.  The Board finds no basis for 
finding that the veteran had hepatitis C in service in this 
case where there is no competent medical evidence to that 
effect.  The Board acknowledges the veteran's contentions 
regarding the possibility that hepatitis C, including the 
assertion in his October 2006 notice of disagreement that 
sensitive diagnostic testing for hepatitis C did not exist 
prior to 1992.  However, the Board cannot rely upon these 
assertions to determine that the veteran actually had 
hepatitis C during service when there is no probative 
evidence to support that conclusion.  The Board finds the 
September 2006 VA examination report to be most probative on 
the medical questions in this case, and it presents a 
persuasive explanation that the veteran's history of donating 
blood plasma following service without detection of disease, 
together with the timeline of his diagnostic history and his 
record of significant non-service risk factors, demonstrates 
that it is unlikely that he incurred hepatitis C during 
service.

The Board understands that veteran's belief that his 
hepatitis C is likely a result of his service because he was 
diagnosed with hepatitis B in service, but the Board cannot 
draw its own medical conclusions based upon the veteran's 
suggestions without affirmative supporting evidence.  There 
is no persuasive competent medical evidence supporting this 
assertion, and the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Both 
Federal regulation and case law preclude granting service 
connection predicated on a result of speculation or mere 
possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 
Vet.App. 530, 531 (1991).

The service medical records reveal that the veteran underwent 
in-service surgery for an appendicitis in August 1973; this 
surgery is well documented in the service medical records 
which were reviewed and considered by the September 2006 VA 
examiner.  Additionally, the record reflects that the veteran 
served as a medic and worked with blood products.  However, 
regardless of any speculation as to an additional 
undocumented exposure to blood during service, the probative 
September 2006 VA examination report explains that the 
current hepatitis C is not likely related to service, citing 
in part the veteran's post-service history of blood plasma 
donation without incident.  There is no evidence of record 
suggesting more than a speculative possibility that the 
veteran's current hepatitis C could have been caused in 
connection with the veteran's service.

Significantly, the Board observes that the veteran has 
previously reported a history of intravenous drug abuse, 
including during his period of active service.  This 
corroborates one of the factual premises supporting the 
September 2006 VA examiner's analysis of the etiology of his 
hepatitis C.  Although the veteran has repeatedly denied 
intravenous drug use in statements presented in advancing 
this claim, a June 1997 VA medical record clearly shows the 
veteran reporting "a history of I.V. Drug use while in the 
military consisting of Heroin.  The duration of this was 
about 6 Mos."  This record, documenting the veteran's 
presentation for treatment for ongoing substance abuse 
difficulties, further documents that the veteran reported 
"using Cocaine during 1986 and became a regular user during 
1988-89."  The Board notes that even if, hypothetically, the 
veteran did contract hepatitis C as a result of substance 
abuse during his military service, drug usage of this nature 
constitutes willful misconduct for which service connection 
cannot be granted.  38 C.F.R. § 3.301(d).  In any event, the 
veteran's history of substance abuse featuring intravenous 
and intranasal drugs both during and beyond service was cited 
in the September 2006 VA examiner's rationale for finding it 
unlikely that the current hepatitis C was related to service.  
The Board notes that another June 1997 VA treatment record 
shows that the veteran reported "he has been using etoh and 
crack cocaine daily since approx Dec. 96.  He drinks about 9 
quarts of beer per day and also uses crack."

In conclusion, there is no persuasive competent medical 
evidence which suggests that the veteran's in-service illness 
was actually hepatitis C or that the veteran otherwise 
manifested hepatitis C during service.  There is no 
persuasive competent medical evidence to indicate that his 
current hepatitis C was otherwise caused during military 
service.  The preponderance of the evidence is against the 
veteran's claim that his current hepatitis C first manifested 
during service or is etiologically related to the veteran's 
service, which ended more than 28 years prior to hepatitis C 
diagnosis.

The Board acknowledges the testimony of the veteran, and the 
Board understands his belief that his hepatitis C is causally 
linked to his service.  The Board acknowledges that the 
veteran himself served as a medic, and thus appears to have 
received some corresponding amount of basic medical training.  
However, as discussed above, the Board finds that the 
competent evidence presented in the September 2006 VA 
examination report is more probative than the veteran's 
testimony.  The Board also notes that the veteran's testimony 
appears to be somewhat unreliable in light of contradictory 
statements, denying a pertinent history of substance abuse 
after admitting a substantial history of substance abuse in 
1997, prior to this claim.

The Board finds that the most probative competent evidence of 
record shows that the veteran's current hepatitis C is not 
likely related to the veteran's active duty military service 
which ended 28 before diagnosis.  Thus, the Board can find no 
basis in the available record for granting service connection 
for hepatitis C in this case.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


